Citation Nr: 1509349	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  11-09 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for right inguinal hernia, status post herniorrhaphy.

2.  Entitlement to an initial compensable rating for scarring associated with right inguinal herniorrhaphy.

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  A transcript of the hearing is in the Veteran's file. 

The service connection claims are addressed in the REMAND portion of the decision below are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not had a recurrent hernia during the course of the appeal.

2.  The surgical scar associated with the Veteran's hernia is superficial and linear.  It is not adherent to the underlying tissue.  There is no restriction of range of motion as a result of the scar.  





CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for right inguinal hernia, status post herniorrhaphy, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.114, Diagnostic Code 7338 (2014).

2.  The criteria for a compensable rating for scarring associated with right inguinal herniorrhaphy are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Code 7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any outstanding private or VA treatment records that are pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran testified during his hearing that he is not in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  

In August 2013, the Veteran was provided an opportunity to set forth his contentions during a videoconference hearing before a member of the Board.  The Veteran was notified of the time, date and place of the scheduled hearing by letter dated June 24, 2013.  The letter indicates that a copy of the letter was sent to the Veteran's representative from the Veterans of Foreign Wars of the United States (VFW).  Although the Veteran appeared for his August 2013 hearing, no VFW representative accompanied him.  

In a February 2015 letter, a representative from VFW alleged that the Veteran was denied a right to representation during his August 2013 hearing because his VFW representative did not appear and the Veteran elected to proceed without a representative.  However, VFW was properly notified of the hearing.  The Veteran did not indicate that he did not wish to proceed without his VFW representative.  VFW was provided the opportunity to review the record and offer written argument on the Veteran's behalf, which it did in February 2015.  38 C.F.R. § 20.600.  The Board finds that the Veteran has not been denied a right to representation at any point during the course of the appeal. 

VFW also argued in its February 2015 letter that the VLJ who chaired the hearing "did not suggest to the veteran that he submit evidence that may have been overlooked" during the August 2013 hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

During the August 2013 hearing, the VLJ identified the issues on appeal.  Information was solicited regarding the Veteran's symptoms and the submission of additional evidence.  The VLJ explained to the Veteran that in an increased rating claim, the relevant focus of inquiry was on the current symptoms and how severe those symptoms were.  The VLJ asked the Veteran on several occasions to describe all of the manifestations of his service-connected hernia residuals, and asked the Veteran if there were any other manifestations that VA needs to know about in order to rate his claim.  The Veteran appropriately described the manifestations of his hernia residuals, and indicated that he did not have any further testimony in that regard.  With respect to the service connection claims, the VLJ explained the elements needed to establish service connection, and with respect to the psychiatric claim, when the Veteran testified as to incidents in service that were not recorded in the Veteran's service treatment records that he believed formed the basis of his current psychological problems, the VLJ advised the Veteran that he could submit lay statements from individuals who knew him at the time to help substantiate such undocumented incidents.  The VLJ also asked the Veteran if there were any records from SSA that could be obtained.  Therefore, not only were the issues "explained... in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim[s]" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

VA examinations were conducted in October 2010; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examinations appropriately described the level of severity of the residuals of the Veteran's inguinal hernia with scarring, and are adequate for rating the claim.

VFW contended in its February 2015 statement that, during his hearing testimony, the Veteran "[i]n essence ... contended that his condition has deteriorated since the last exam.  Therefore the appeal on the increased rating issues should be remanded for another exam to determine" their severity.  

When a claimant asserts that the severity of a disability has increased since the most recent rating examination, generally a new examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  However, contrary to the assertions set forth by the Veteran's representative, the Veteran did not allege during his hearing that the manifestations of his hernia residuals have increased in severity since his last examination.  Throughout the course of the appeal, the Veteran has indicated that the manifestations of his hernia residuals are discomfort and a "pulling sensation" with certain movements.  The Veteran testified during his hearing as to these manifestations.  When asked by the undersigned if there was "anything else about [the hernia residuals with scarring], about the current manifestations that you think that VA needs to know about in order to fairly rate your disability," the Veteran replied "No, that's - that's the only problem I can think of."  Consequently, the Board finds that the Veteran has not alleged, and the record does not reflect, that his service-connected hernia residuals have increased in severity since he was last examined.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Accordingly, VA's duty to assist the Veteran has been met.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Law and Regulations

The Veteran seeks a compensable rating for residuals of a right inguinal herniorrhaphy, including scarring, because he has had a "pulling sensation" in the area of the surgery since service.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

A request for an increased rating must be viewed in light of the entire relevant medical history.  38 C.F.R. § 4.1 (2014); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  Claims for higher ratings contemplate staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

An inguinal hernia is rated under Diagnostic Code 7338.  Under this Diagnostic Code, the criteria provide that a noncompensable disability rating is provided for a small, reducible, or without true hernia protrusion, or remediable hernia.  A 10 percent disability rating is provided for recurrent postoperative hernia that is readily reducible and well supported by truss or belt.  A 30 percent disability rating is provided for a small recurrent postoperative hernia or unoperated irremediable hernia that is not well supported by truss, or not readily reducible.  38 C.F.R.            § 4.114.

The Veteran was afforded VA examinations in October 2010 to assess the severity of his service-connected hernia residuals.  The Veteran's sole complaint was a "pulling sensation" in the area of the surgery.  A thorough physical examination revealed no current hernia.  He did not require a belt or a truss.  The diagnosis was status post right inguinal herniorraphy.   

There is no indication that the Veteran has sought medical treatment for his hernia residuals.  

As there is no evidence of recurrent hernia, a compensable rating is not warranted under Diagnostic Code 7338.

The Board has also considered whether a separate compensable rating may be assigned for scarring associated with the Veteran's herniorrhaphy.  Under VA regulations, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2014); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  However, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25(2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The symptoms associated with scarring are separate and distinct from those associated with the underlying service-connected status post right inguinal herniorrhaphy.  Accordingly, separate disability evaluations are to be considered.

Under 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804 and 7805 pertain to rating scars.  Diagnostic Code 7800 is not for application in this instant case as it only applies to scars of the head, face or neck.  Compensable ratings are warranted for scars under Diagnostic Codes 7801, 7802, 7804 and 7805 if they meet any of the following criteria:  deep (a scar associated with underlying soft tissue damage) and nonlinear scars that cover an area of at least 6 square inches; superficial (a scar not associated with underlying soft tissue damage) and nonlinear scars covering an area of at least 144 square inches or greater; one or two unstable (defined as a scar with frequent loss of covering of skin over the scar) or painful scars; or a scar that results in "disabling effects" that can be separately rated under an appropriate Diagnostic Code.

An October 2010 VA scars examination reflects that the Veteran's scar is linear, not associated with underlying tissue loss, and not tender on palpation.  The scar was described as 7 cm in length and 2 mm in width, without loss of subcutaneous tissue, clinical instability or pain on direct pressure.  The examiner noted that "[n]o restriction of range of motion is caused by the scar."  

As there is no clinical evidence showing that the Veteran's post-surgical scar is deep, causes limited motion, is 144 square inches or greater, is unstable, or limits the Veteran's function in any way, a separate, compensable rating for the surgical scar is not warranted.  The Board acknowledges the Veteran's reports of a "pulling sensation"; however, the objective medical evidence reflects that the scar is not adherent to underlying tissue, nor does it restrict the Veteran's range of motion.  The Veteran is competent to report a "pulling sensation", but the Board finds the objective medical evidence regarding the scar and the fact that it is non-adherent to underlying tissue, is not tender to palpation, and does not result in range of motion to be more probative with respect to determining the current manifestations of the Veteran's scar.  

For these reasons, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for scarring associated with the Veteran's herniorrhaphy.  38 U.S.C.A. § 5107(b).


Additional Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321; Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Veteran's hernia residuals (to include the scar) include no manifestations which are not adequately contemplated by the applicable rating criteria.  As noted, the schedular rating criteria provide for reoccurring hernias and painful, or deep scars or scars that restrict range of motion, but the medical evidence of record shows that the Veteran has none of these manifestations.  Thus, referral for consideration of an extraschedular rating is not warranted.  Even if the established schedular criteria were found to be inadequate to describe the severity and symptoms of the Veteran's hernia residuals, the case does not present other indicia of an exceptional or unusual disability picture, such as frequent psychiatric hospitalizations.  There is no indication that the Veteran's employability is hindered by his hernia residuals, and no other symptoms indicative of an exceptional or unusual disability picture.  

A request for a total disability rating based upon individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran has not asserted that he is unemployable due to his service-connected hernia residuals; thus, the Rice holding is inapplicable.  Consideration of a TDIU is not warranted.  

ORDER

An initial compensable rating for right inguinal hernia, status post herniorrhaphy, is denied.  

An initial compensable rating for scarring associated with right inguinal herniorrhaphy is denied. 


REMAND

The Veteran was afforded a VA hepatitis examination in November 2010.  The examiner concluded that the Veteran's hepatitis C is not as least as likely as not related to events in service, and was more likely the result of intravenous drug use both during and after service.  

The examiner did not consider the credible lay evidence that the Veteran never shared needles with other drug users, or the Veteran's contention that his hepatitis C was likely the result of a tattoo that he received during service.  The examiner also failed to note or discuss a November 1979 service treatment record showing elevated liver enzymes.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A new VA hepatitis examination must be scheduled.  

The Veteran has been diagnosed with polysubstance abuse and adjustment disorder with depressed mood.  He contends that his psychiatric disorder is the result of a personal assault during service.  Additional notice must be provided to the Veteran.  See Gallegos v. Peake, 22 Vet. App. 329, 336-37 (2008).  

The Veteran's service treatment records do not document a personal assault; however, it is not unusual for there to be an absence of service records documenting the events alleged by the Veteran.  See, e.g., Patton v. West, 12 Vet. App. 272 (1999).  See also AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

The Veteran's personnel records are not included with the evidence, and must be obtained.  38 C.F.R.  § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Evidence from sources other than a veteran's service records may corroborate an account of personal assault.  38 C.F.R. § 3.304(f)(5).  Additionally, a medical opinion may be used to corroborate a personal assault.  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a veteran cannot be used to establish the occurrence of a stressor); see also Patton, 12 Vet. App. at 280 (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).  The Veteran must be scheduled for a VA examination.

Updated VA treatment records must also be obtained.  38 C.F.R.  § 3.159(c)(2); Bell, supra.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the manner in which claims for service connection for a psychiatric disorder based on in-service personal assaults may be substantiated.  

2.  Obtain the Veteran's service personnel records.  Any negative response should be in writing and associated with the claims file.  

3.  Obtain VA treatment records since March 2011.

4.   Schedule the Veteran for a VA hepatitis examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests, review the evidence of record, and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hepatitis C is related to his service, to include a tattoo that he received during service, and exposure to mass inoculations.  

The examiner is advised that the Veteran has submitted competent and credible lay statements that he did not share needles with other intravenous drug users.  The Veteran's mother has submitted a letter indicating that the Veteran was known to steal needles from the hospital where she worked.  Thus, for purposes of this opinion, the examiner is to accept as true the Veteran's assertions that he only used clean needles.  

The examiner must also note and discuss the significance, if any, of the November 1979 service treatment record showing elevated liver enzymes in coming to a conclusion as to the etiology of the Veteran's hepatitis C.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Thereafter, schedule the Veteran for a VA mental disorders examination by a psychiatrist or psychologist.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

All indicated psychological testing must be conducted with a view toward diagnosing all present psychiatric disorders.

The examiner must review the evidence for indicators that might reflect that the claimed personal assault occurred during military service.  In performing such review, the examiner must identify the particular records which are felt to provide corroboration of the incident, and must give an adequate rationale for why it is felt that such records establish that a personal assault actually occurred during military service.

The examiner must review the psychological test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for posttraumatic stress disorder (PTSD).  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any the diagnosis and comment upon the link between the current symptomatology and the Veteran's allegations of in-service personal assault. 

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any other current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include any incident of in-service personal assault.  

The examination report must include a complete rationale for any opinion expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


